Dykman, J.
This is an appeal from a judgment of the county court affirming a judgment of a court of a justice of the peace in favor of the plaintiff against the" defendant. The case is one where the appellant has not demanded a new trial in the appellate court, and in such cases “the appellate court must render judgment according to the justice of the case, without regard to technical errors or defects which do not affect the merits. ” Code Civil Froc. § 3063. Assuming, as we must, that the county court rendered the judgment from which this appeal is taken in obedience to this requirement of the law, we are not at liberty to disregard the decision. This case well illustrates the wisdom of the statute. The amount involved is small, as it frequently is in actions in courts of a justice of the peace, and, independent of technical objections, the judgment does substantial justice between the parties. The judgment should be affirmed, with costs.